NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
WILLIAM W. HULVEY,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,_
Respondent.
2011-3065
Petition for review of the Merit Systems Protecti0n
Board in case no. PHO831100249-I-1.
ON MOTION
ORDER
Wi11iam W. Hu1vey moves for leave to withdraw his
“prernature1y submitted" informal brief dated January 17,
2011 and herewith submits a more comprehensive peti-
tioner’s (revised) informal brief.
Upon consideration thereof,
IT ls ORDERED THAT:

HULVEY V. OPM 2
The motion is granted The Office of Personne1 Man-
agement may, if it chooses, file a revised brief in response
within 30 days
FoR THE CoURT
l‘1AR 1 7 2911 /5/Jan H0rba1y
Date J an Horba1y
Clerk
cc: Wil1iam W. Hu1Vey '
Melissa Devine, Esq.
s21 _
FILED
u.s. conn or APPaALs ma
11-us renew macon
MAR 1 7 2011
JANl~k0RBAL¥
CLEH(